EXAMINER'S AMENDMENT
This notice of allowability is responsive to the after-final amendment of October 28, 2021. By that amendment, claims 1 and 11 were amended, and claims 4, 7, 10, 14, 17 and 20 were canceled. Claims 1-3, 5, 6, 9, 11, 13, 15, 16, and 19 stand pending and allowed herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Vamsi Kakarla on November 3, 2021.

The application has been amended as follows: 

Amend claim 5, line 1, to read as follows:
5. The method of claim [[4,]]3, wherein, after insertion, the

Amend claim 6, line 1, to read as follows:
3, wherein the non-threaded portion has a reduced

Amend claim 15, line 1, as follows:
15. The method of claim [[14,]]13, wherein, after insertion, the

Amend claim 16, line 1, as follows:
16. The method of claim [[14,]]13, wherein the non-threaded portion has a reduced


Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID W BATES/Primary Examiner, Art Unit 3799